internal_revenue_service department of the treasury index number and washington dc person to contact tetephone number refer reply to cc dom corp plr-104542-99 ate date distributing controlled sub sub sub foreign sub foreign sub llc business a business b t i ide plr-104542-99 business bi business b2 business c business d date a date b c year l i this letter responds to your date request for rulings on certain aspects of the proposed transactions described below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a consolidated_group that engages in business a business b business c and business d distributing directly conducts business a and business b which consists of business b1 and business b2 but may sell part or all of business a distributing wholly owns sub sub sub and foreign sub sub wholly owns foreign sub sub conducts business c directly and business d through wholly owned llc we have received financial information indicating that business d which will be conducted by distributing and business b which will be conducted by controlled had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years ue plr-104542-99 business c and business d the related businesses’ differ significantly from business b in the nature of customers served product type and development and business regulation because these competing differences have forced management continually to weigh the needs of the related businesses against those of business b neither business has been able to realize its full potential accordingly distributing proposes to separate the related businesses from business b and by doing so allow the management of each to fully focus on the policies and practices appropriate to its business proposed transactions to accomplish this separation distributing has undertaken the following series of transactions the proposed transactions or the transactions’ i effective date b sub transferred the assets of business d to llc in exchange for the lone ownership_interest in llc ii sub will transfer its interest in llc to distributing either as a dividend or in exchange for other_property iii sub will transfer the foreign sub stock to distributing iv distributing will transfer business b consisting of business b1 and business b2 and including the stock of sub foreign sub and foreign sub to newly formed controlled in exchange for all of the controlled stock and the assumption by controlled of related liabilities v controlled will borrow approximately dollars in cash from one or more unrelated lenders and immediately use this amount to pay down outstanding debt owed by distributing to one or more unrelated creditors step iv and v together the contribution vi distributing will distribute all of the controlled stock to its shareholders pro_rata the distribution cash will be distributed in lieu of any fractional share interests after the proposed transactions controlled will engage directly in business b and distributing will engage directly in business d and indirectly in business c representations distributing makes the following representations concerning the proposed transactions plr-104542-99 a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing’s business b and sub 1's business d represents in each case the corporation’s present operation of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d following the transactions distributing and controlled each will continue the active_conduct of its business independently and with its separate employees e the distribution is being carried out to permit the management of the related businesses and the management of business b each to focus on the policies and practices appropriate to its business the distribution is motivated in whole or substantial part by this and other corporate business purposes f there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transactions g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transactions other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transactions except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds in each case the sum of i the liabilities assumed by controlled ii any liabilities to which the transferred assets are subject and iii the fair_market_value of any property including money received by distributing from controlled and distributed by distributing to its shareholders or creditors in plr-104542-99 pursuance of the plan_of_reorganization j the liabilities assumed in the transactions and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k except for short-term indebtedness incurred in the ordinary course of business and short-term indebtedness arising from the transactions described above no intercorporate debt will exist between distributing and controlled at the time of or after the distribution immediately before the distribution any items of income gain foss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 of the income_tax regulations and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the stock of controlled will be included in the income of distributing immediately before the distribution as required by the applicable regulations see sec_1_1502-19 m payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length n no two parties to the transactions are investment companies as defined in sec_368 and iv of the internal_revenue_code the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in the transactions to distributing shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-104542-99 q both before and after the transactions no foreign_person will own a five percent or greater interest in distributing rulings based solely on the information submitted and the representations set forth above we rule as follows on the proposed transactions the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 sec_361 and sec_361 no gain_or_loss will be recognized by controlied on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which that asset was held by distributing sec_1223 no gain or joss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution including any fractional share interests to which the shareholder is entitled will equal the aggregate basis of the distributing stock held by such shareholder immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each shareholder of distributing will include the period during which the distributing shareholder has held the distributing shares on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 and b plr-104542-99 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 if cash is received by a distributing shareholder in lieu of a fractional share of controlled stock distributing will be treated as distributing the fractional share to the shareholder and the shareholder will be treated as selling the fractional share sec_1001 the shareholder's gain_or_loss will be measured by the difference between the basis of the fractional share as determined in ruling above and the amount of cash received if the controlled stock qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code provided that i distributing satisfies the requirements of sec_1_367_e_-1t c i of the temporary income_tax regulations and the reporting requirement described in sec_1_367_e_-1t c iii and ii distributing does not know or have reason to know that any shareholder of distributing who is not a qualified u_s_person as defined in sec_1_367_e_-1t b i is a five_percent_shareholder as described in sec_1_367_e_-1t c ii no gain will be recognized by distributing under sec_367 with respect to the distribution the earnings_and_profits of foreign sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period distributing held the foreign sub stock or was considered as holding it by reason of the application of sec_1223 while foreign sub was a controlled_foreign_corporation shall be attributable to the foreign sub stock in the hands of controlled sec_1_1248-1 the earnings_and_profits of foreign sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period distributing held the foreign sub stock or was considered as holding it by reason of the application of sec_1223 while foreign sub was a controlled_foreign_corporation shalt be attributable to the foreign sub stock in the hands of controlled sec_1_1248-1 caveats no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed about the tax treatment of a the llc formation described above in step i b the llc transfer plr-104542-99 described above in step ii or c the transfer of foreign sub by sub described above in step iii see sec_1_1248-1 for rules on gain recognition from a sale_or_exchange of stock of certain foreign_corporations this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transactions must attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transactions are completed under a power_of_attorney on file in this office a copy of this ruling letter will be sent to the taxpayer sincerely yours assistant chief_counsel corporate by wayne d murrow wayne t murray senior technician reviewer branch dfo ae
